Citation Nr: 1018509	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected posttraumatic osteochondritis dissecans of the 
right ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an extraschedular evaluation for service-
connected posttraumatic osteochondritis dissecans of the 
right ankle.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to posttraumatic osteochondritis 
dissecans of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to May 
1992.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  The Veteran's case comes from the 
VA Regional Office in St. Louis, Missouri (RO).

The issues of entitlement to an extraschedular evaluation for 
service-connected posttraumatic osteochondritis dissecans of 
the right ankle and entitlement to service connection for a 
back disorder, to include as secondary to posttraumatic 
osteochondritis dissecans of the right ankle, are addressed 
in the Remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran' 
right ankle disability is manifested by constant pain, 
constant weakness, constant stiffness, effusion, deformity, 
atrophy of right leg muscles, an abnormal gait, and 
limitation of motion to 2 degrees of dorsiflexion and -5 
degrees of plantar flexion.

2.  The Veteran's right ankle disorder is so unusual and 
exceptional in nature as to render the current rating 
inadequate.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
posttraumatic osteochondritis dissecans of the right ankle 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5270, 5271 (2009).

2.  The criteria for referral to the Chief of Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation for the 
service-connected posttraumatic osteochondritis dissecans of 
the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Code 5270, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

With respect to the Veteran's right ankle claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in May 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in August 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 


20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. 
App. 473.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for posttraumatic osteochondritis 
dissecans of the right ankle with limitation of motion was 
granted by a June 1992 rating decision and a 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271-5010, effective May 13, 1992.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that limitation of motion of the ankle, under 
Diagnostic Code 5271, was the service-connected disorder, and 
traumatic arthritis, under Diagnostic Code 5010, was a 
residual condition.  An October 2004 rating decision reversed 
the order of the hyphenated diagnostic code.  Subsequently, a 
June 2007 rating decision assigned a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 (2009) effective from March 
1, 2007 to May 31, 2007.

In a June 2004 VA fee-based orthopedic examination report, 
the Veteran reported that he was not productive 20 percent of 
the time he was at work due to extra breaks as a result of 
pain.  He reported that his right ankle pain had gradually 
increased over time and estimated its average level as 8 to 9 
on a scale from 1 to 10.  The Veteran reported that the pain 
was constantly present and woke him up at night two to three 
times per week.  He reported permanent weakness, constant 
stiffness, daily swelling, and constant heat, but denied 
redness.  The Veteran reported instability on the inside of 
the joint, occasional locking, crepitus, permanent 
fatigability, and a lack of endurance.  He could not climb 
ladders, jump, or run.  The Veteran limped due to right ankle 
pain and stood with an extended right foot in to the outside 
directed position.  The Veteran reported constant flare-ups 
which were precipitated by activity and weather and 
alleviated by elevation, ice, and rest.  The Veteran could 
not do recreational activities and walked slowly, crossing 
100 to 300 yards in 10 to 15 minutes.  He worse an elastic 
ankle brace and reported previously using 


corrective shoes and shoe inlays, with variable results.  The 
Veteran had received at least three previous surgical 
operations on his right ankle.  He denied episodes of 
dislocation and subluxation.  There were no constitutional 
symptoms of inflammatory arthritis.

On objective examination, the Veteran had right ankle range 
of motion to -10 degrees of dorsiflexion with pain and 
weakness at -10 degrees; plantar flexion to 20 degrees with 
pain at 20 degrees and weakness at 18 degrees; varus 
angulation to 12 degrees with pain at 12 degrees and weakness 
at 10 degrees; and valgus angulation to 6 degrees with 
stiffness, pain, and weakness at 6 degrees.  Right ankle 
strength was 4-5 out of 5 in the right ankle and foot.  The 
Veteran's movement speed was slowed in all motions.  There 
were 2 surgical scars on the right ankle which measured 10.2 
centimeters by 6 millimeters and 4 centimeters without 
measured width, respectively.  Neither scar was painful on 
examination.  The Veteran's entire right ankle was enlarged 
and deformed, with the entire joint painful on palpation.  
There was no crepitation on motion, but the ankle was 
"remarkably stiff."  The Veteran could not place the sole 
of his right foot in a flat, 0 degree by 0 degree, position.  
Instead, the right foot was in a constant mild or moderate 
plantar flexion which resulted in a pathological stepper 
gait.  The Veteran had right ankle pain at rest.  The 
Veteran's right ankle enlargement was due to structural 
posttraumatic arthritis, not edema.  It was impossible to 
determine the presence of instability due to arthritic 
stiffness, however the Veteran did have chronic traumatic 
medial and lateral multi-ligament impairment.

There was mild atrophy of the right lower leg muscles, 
indicating greater reliance on the left leg.  The Veteran had 
significant abnormal movement, due to an inability to place 
the right foot even on the ground.  The Veteran also had 
significant guarding, resulting in a constant plantar flexion 
which in turn resulted in a pathological gait with an outward 
direction of the right foot.  This was reported as 
overburdening the II, III, and IV metatarsal heads.  In the 
standing phase of the gait, there was deviation of the right 
Achilles tendon of 10 degrees under weight-bearing with 
compensatory flexion of the right knee and strain to the 
right patella tendon 


and the medial joint structures of the right knee, as well as 
tightness of the tendons of the right forefoot.  On 
weight-bearing, there was a 16 degree valgus deviation of the 
right ankle, which disappeared when recumbent.  The Veteran 
could not stand for longer than 30 minutes and required 5 to 
10 minutes to walk 100 to 300 yards.  There was no ankylosis.  
On x-ray examination, there was severe posttraumatic 
arthritis of the right ankle with an old chip fracture of the 
medial malleolus.

Private medical records show that the Veteran underwent 
further surgical operations on his right ankle in September 
2006 and March 2007.

A May 2008 VA joints examination report stated that the 
Veteran's medical records and claims file had been reviewed.  
The Veteran reported that in the previous 12 months, he had 
lost 22 weeks from work due to surgery and pain.  He reported 
a total of 7 surgeries on his right ankle, with the last in 
March 2007.  The examiner stated that despite the surgeries, 
the Veteran's right ankle was "relatively non-functional."  
The Veteran required assistive aids to walk, including 
corrective shoes, a brace, and two canes.  There were no 
constitutional symptoms or incapacitating episodes of 
arthritis.  The Veteran was unable to stand for more than a 
few minutes and was unable to walk more than 100 yards.  The 
Veteran's right ankle was deformed, with pain, stiffness, 
weakness, effusion and inflammation.  There was no giving 
way, instability, episodes of dislocation or subluxation, or 
locking.  The Veteran reported severe flare-ups on a daily 
basis which lasted for hours at a time and required sitting 
and resting.

On physical examination, the Veteran had an antalgic gait 
with "hobbling".  The Veteran's heel did not touch the 
floor on the right side and he listed to the left with 
increased left spinal flexion.  There was evidence of 
abnormal weight bearing with increased shoe wear on the 
outside edge of his left heel, and no shoe wear on the right 
heel.  The Veteran's right heel did not touch the ground when 
standing or walking.  On range of motion examination, the 
Veteran had right ankle dorsiflexion to 5 degrees with pain 
at 9 degrees, with additional limitation to 2 degrees after 3 
repetitions due to pain; plantar flexion to 0 degrees with 
pain at 0 degrees, with 


additional limitation to -5 degrees after 3 repetitions due 
to lack of endurance.  There was loss of bone in the form of 
surgical resection of the right tibia and talus, though this 
was not evidence on x-ray examination.  The Veteran did not 
have inflammatory arthritis or joint ankylosis.  There was no 
instability, tendon abnormality, or angulation.  On x-ray 
examination, there were severe degenerative changes of the 
right ankle that had a posttraumatic component, with ankle 
effusion.  The diagnosis was osteochondritis dissecans.

The examiner stated that the disability had significant 
effects on the Veteran's occupation due to decreased 
mobility, problems lifting, problems carrying, decreased 
strength, pain, and disfigurement.  The Veteran was assigned 
different duties at work to compensate.  The disability 
prevented sports; had a severe impact on chores, shopping, 
and exercise; had a moderate impact on recreation and 
travelling; had a mild impact on bathing and dressing; and 
had no impact on feeding, toileting, and grooming.

The medical evidence of record shows that the Veteran's right 
ankle disability is manifested by constant pain, constant 
weakness, constant stiffness, effusion, deformity, atrophy of 
right leg muscles, an abnormal gait, and limitation of motion 
to 2 degrees of dorsiflexion and -5 degrees of plantar 
flexion.  The Schedule provides that assignment of a 20 
percent rating for limitation of motion of the ankle is 
warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  A 20 percent evaluation is 
the maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  Accordingly, a higher rating is not 
possible under this diagnostic code.

The Board has considered rating the Veteran's service-
connected right ankle disability under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent for an ankle disability 
is Diagnostic Code 5270 which contemplates ankylosis of the 
ankle.  Under that diagnostic code, ankylosis of the ankle in 
plantar flexion less than 30 degrees warrants a 20 percent 
evaluation.  Ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 


degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The medical evidence of record clearly states that the 
Veteran's right ankle is not ankylosed.  However, the medical 
evidence of record also clearly shows that the Veteran has an 
extraordinarily severe right ankle disability.  While the 
Veteran is capable of moving his right ankle, the range of 
motion is so severely limited that in May 2008 it measured a 
total of 2 degrees out of a normal range of motion of 65 
degrees.  See 38 C.F.R. § 4.71, Plate II (2009).  In 
addition, the medical evidence of record shows that the 
Veteran does not move his ankle when he walks and instead 
moves with an antalgic gait, a bent right knee, and several 
other limb and ankle angulations that enable him to move 
without ever putting his right heel on the ground.  The June 
2004 VA fee-based orthopedic examination report specifically 
stated that the Veteran was unable to place his right foot 
even on the ground and the May 2008 VA joints examination 
report stated that the Veteran's heel did not touch the floor 
when standing or walking.  Accordingly, while the Veteran's 
right ankle is not ankylosed, the limitation of motion is so 
severe that movement of the right ankle is essentially 
non-existent.  In addition, the medical evidence of record 
shows that the Veteran cannot put his foot flat on the ground 
and instead walks with multiple irregular joint angulations.  
This includes a 16 degree valgus deviation on weight-bearing, 
which is analogous to an abduction or eversion deformity.  
Thus, the Board finds that the manifestations of the 
Veteran's right ankle disability are analogous to the 
symptoms contemplated by a 40 percent evaluation under 
Diagnostic Code 5270.  See 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5270 (2009).  A 40 percent evaluation is the 
maximum rating available for an ankle disability under any 
diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (finding that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether pain and functional loss are additionally 
disabling).  Accordingly, a higher rating is not possible on 
a schedular basis.

The medical evidence of record shows that the Veteran has 
surgical scars on his right ankle that are related to his 
service-connected right ankle disability.  However, the 
Veteran has never reported any complaints with these scars 
and there is no medical evidence that the scars are deep, 
exceed 6 square inches in area, painful, unstable, or are 
otherwise disabling.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7804, 7805 (2009).  Accordingly, a separate 
evaluation is not warranted for the Veteran's right ankle 
scars.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Veteran's service-connected right ankle disability 
is currently evaluated as 40 percent disabling.  An 
evaluation in excess of 40 percent cannot be awarded under 
any diagnostic code for a right ankle disability.  However, 
the medical evidence of record shows that the Veteran's right 
ankle disability is sufficiently severe to have warranted 7 
separate surgical operations.  In addition, in May 2008 the 
Veteran reported that he had missed 22 weeks of work in the 
previous year due to surgery and pain, and the examiner 
described the Veteran's right ankle as "relatively 
non-functional."

Accordingly, the Board finds that the medical and employment 
evidence of record suggests that the Veteran's posttraumatic 
osteochondritis dissecans of the right ankle 


constitutes an unusual disability picture as indicated by 
marked interference with employment such that the regular 
schedular standards may have been rendered impractical.  
Accordingly, the issue is must be remanded to the RO for 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service for an extraschedular 
evaluation.


ORDER

An increased evaluation of 40 percent for posttraumatic 
osteochondritis dissecans of the right ankle is granted, 
subject to the laws and regulations governing the payments of 
monetary benefits.

Referral for consideration of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
posttraumatic osteochondritis dissecans of the right ankle, 
currently evaluated as 40 percent disabling, is granted.


REMAND

As noted above, the Veteran's posttraumatic osteochondritis 
dissecans of the right ankle constitutes an unusual 
disability picture as indicated by marked interference with 
employment such that the regular schedular standards may have 
been rendered impractical.  Accordingly, the issue must be 
remanded to the RO for referral for an extraschedular 
evaluation.

With respect to the Veteran's claim of entitlement to service 
connection for a back disorder, the Veteran was provided with 
a VA fee-based medical examination in June 2004 to ascertain, 
in part, the etiology of the disorder.  That examination in 
turn required two separate neurological examinations for 
diagnostic purposes.  The first examination was conducted on 
July 9, 2004, and concluded that the Veteran had a 
lumbosacral nerve lesion which "could be based on [an 
in-service] fall or . . . the limited motility of the ankle 
joint with accompanying false posture."  The second 
examination was conducted on July 18, 2004, and concluded 
that the Veteran had lumbar and cervical neurological 
disorders and stated that "[m]ost likely, cause of this 
disorder is the false posture of the [Veteran] which during 
the course of time lead to a one-sided strain on the 
vertebral column."  After reviewing both of these 
neurological examinations, the original VA fee-based examiner 
provided a detailed and well-explained opinion which stated 
that the Veteran's back disorder was not related to his 
service-connect right ankle disability.  However, despite the 
statement in the July 9 report that the back disability could 
be related to an in-service injury, the examiner did not 
comment on a direct relationship between the Veteran's 
currently diagnosed back disorder and military service.

In this regard, the medical evidence of record shows that the 
Veteran experienced pre-service back and neck complaints in 
April 1986, July 1987, October 1987, and December 1988.  The 
Veteran reported these pre-service injuries on his March 1990 
service enlistment examination, but no back disability was 
found on physical examination.  During active military 
service, the Veteran was treated multiple times for right 
thigh numbness.  An October 1990 service treatment report 
listed the impression of the Veteran's right thigh numbness 
as neuralgia secondary to L4-5 compression.  The L4-5 
compression was then crossed out and right lateral cutaneous 
palsy was written in its place.  Thus, while the final 
impression was not found to be related to a spinal disorder, 
the evidence of record shows that a spinal injury was 
considered as a possible cause of the Veteran's in-service 
right thigh numbness.  As the medical evidence of record 
shows that the Veteran's currently diagnosed back disorder 
causes right thigh numbness, a new medical examination is in 
order to determine whether the Veteran's currently diagnosed 
back disorder is directly related to military service.  38 
C.F.R. §§ 3.159, 3.326 (2009); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any back disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
All tests or studies necessary to make 
this determination must be conducted.  
Following a review of the pre-service, 
service, and post-service medical 
records, the examiner must state whether 
any currently diagnosed back disorder 
pre-existed military service.  If a 
disorder is found to have pre-existed 
military service, the examiner must state 
whether it was permanently aggravated 
beyond its natural progression by 
military service.  If any back disorder 
currently diagnosed is found not to have 
pre-existed military service, the 
examiner must state whether the currently 
diagnosed back disorder is directly 
related to the Veteran's military 
service.  Regardless of the findings, the 
examiner must state whether the Veteran's 
in-service right thigh numbness 
complaints are related to any currently 
diagnosed back disorder.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.	The RO must refer the issue of 
entitlement to an increased evaluation 
for service-connected posttraumatic 
osteochondritis dissecans of the right 
ankle to the Director, Compensation and 
Pension Service, for extraschedular 
consideration.  38 C.F.R. §§ 3.321(b)(1).

4.	Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
actions, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraph above, the claims must be 
readjudicated.  If any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


